--------------------------------------------------------------------------------


EXHIBIT 10.1

SPHERE 3D CORP.
SUBSCRIPTION AGREEMENT FOR

CONVERTIBLE DEBENTURES - NON-BROKERED

(CANADIAN AND OTHER NON-US SUBSCRIBERS)

TO: SPHERE 3D CORP.

The undersigned (the "Subscriber") hereby irrevocably subscribes for and offers
to purchase from Sphere 3D Corp. (the " Corporation") convertible debentures of
the Corporation in increments of $1,000.00 ("Convertible Debentures"), Each
Convertible Debenture shall be convertible at the Conversion Price (as defined
below) into (a) 1,540 Common Shares (as defined below), and (b) 1,540 Warrants
(as defined below). The Subscriber agrees to be bound by the terms and
conditions set forth in the attached "Terms and Conditions of Subscription for
Convertible Debentures" and acknowledges that the Corporation and its counsel,
are relying upon the acknowledgements, representations, warranties and covenants
of the Subscriber set forth therein and in the schedules and appendices thereto.
The purchase and sale of the Convertible Debenture hereunder forms part of a
larger offering of Units for gross proceeds of up to $2,000,000 to close in one
or more tranches (the "Offering").

SUBSCRIPTION AND SUBSCRIBER INFORMATION

Please print ALL information (other than signatures), as applicable, in the
space provided below

[exhibit10-1xu001.jpg]




1

--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF SUBSCRIPTION FOR CONVERTIBLE DEBENTURES

INTERPRETATION

Definitions

Whenever used in this Subscription Agreement, unless there is something in the
subject matter or context inconsistent therewith, the following words and
phrases shall have the respective meanings ascribed to them as follows:

"Business Day" means a day other than a Saturday, Sunday or any other day on
which the principal chartered banks located in Toronto are not open for
business.

"Closing" shall have the meaning ascribed to such term in Section Closing.
"Closing Date" shall have the meaning ascribed to such term in Section Closing.
"Closing Time" shall have the meaning ascribed to such term in Section Closing.
"Conversion Price" means $0.6495 per share.

"Convertible Debentures" means the 6% convertible debentures in the aggregate
principal amount of up to $2,000,000, issuable in increments of $1,000.00, due
on the third (3rd) year anniversary of the Closing Date and convertible at the
Conversion Price.

"Common Shares" means common shares in the capital of the Corporation.

"Control Person" means a person, company or combination of persons or companies
described in clause (c) of the definition of "distribution" in subsection 1(1)
of the Securities Act (Ontario).

"Corporation" means Sphere 3D Corp. and includes any successor corporation to or
of the Corporation.

"Force Majeure Event" means any event, action, state, condition or major
financial occurrence (including any general moratorium on commercial banking
activities in Canada declared by the relevant central banking authority or
disruption in commercial banking or security settlement or clearance services in
Canada), catastrophe, war or act of terrorism of national or international
consequence or any law or regulation which seriously adversely affects or
involves, or will seriously adversely affect or involve, the financial markets.

"Offering" means the non-brokered offering of Convertible Debenture for proceeds
of up to $2,000,000.

"Person" means any individual (whether acting as an executor, trustee
administrator, legal representative or otherwise), corporation, firm,
partnership, sole proprietorship, syndicate, joint venture, trustee, trust,
unincorporated organization or association, and pronouns have a similar extended
meaning.

"Securities Laws" means, in respect of the Offering, the securities laws,
regulations and exchange rules having application thereto and the rules,
policies, notices and orders issued by the Securities Regulators having
application thereto.

"Securities Regulators" means the securities commissions or other securities
regulatory authorities of all the Selling Jurisdictions or the relevant Selling
Jurisdiction as the context requires.

"Selling Jurisdictions" means the provinces of Canada and those jurisdictions
outside of Canada in which the Corporation or Subscribers are resident.

"Subscriber" means the subscriber for Convertible Debentures as set out on the
face page of this Subscription Agreement.

2

--------------------------------------------------------------------------------

"Subscribed Convertible Debentures" means the number of Convertible Debentures
set out on the face page of this Subscription Agreement.

"Subscription Agreement" means this subscription agreement (including any
schedules hereto) and any instrument amending this Subscription Agreement;
"hereof", "hereto", "hereunder", "herein" and similar expressions mean and refer
to this Subscription Agreement and not to a particular Article or Section; and
the expression " Article" or "Section" followed by a number means and refers to
the specified Article or Section of this Subscription Agreement.

"Subscription Price" shall have the meaning ascribed to such term on the face
page of this Subscription Agreement. "Tax Act" means the Income Tax Act
(Canada), as amended, re-enacted or replaced from time to time.

"Underlying Securities" means the Common Shares and Warrants issued upon
exercise of the conversion right set out in the Convertible Debentures.

"United States" means the United States of America, its territories and
possessions, any State of the United States and the District of Columbia.

"U.S. Person" shall have the meaning ascribed to such term in Rule 902(k) of
Regulation S under the U.S. Securities Act.

"U.S. Securities Act" means the United States Securities Act of 1933, as
amended.

"Warrants" means the common share purchase warrants issued upon exercise of the
conversion right under the Convertible Debentures, with each whole warrant
entitling the holder thereof to acquire one Common Share at any time on or
before the three-year anniversary of the Closing Date at an exercise price of
$0.60 per share.

Gender and Number

Words importing the singular number only shall include the plural and vice
versa, words importing the masculine gender shall include the feminine gender
and words importing persons shall include firms and corporations and vice versa.

Currency

Unless otherwise specified, all dollar amounts in this Subscription Agreement,
including the symbol "$", are expressed in United States dollars.

Subdivisions, Headings and Table of Contents

The division of this Subscription Agreement into Articles, Sections, Schedules
and other subdivisions, the inclusion of headings and the provision of a table
of contents are for convenience of reference only and shall not affect the
construction or interpretation of this Subscription Agreement. The headings in
this Subscription Agreement are not intended to be full or precise descriptions
of the text to which they refer. Unless something in the subject matter or
context is inconsistent therewith, references herein to an Article, Section,
Subsection, paragraph, clause or Schedule are to the applicable article,
section, subsection, paragraph, clause or schedule of this Subscription
Agreement.

SCHEDULES

Description of Schedules

The following are the Schedules attached to and incorporated in this
Subscription Agreement by reference and deemed to be a part hereof:

Schedule "A" - Certificate of Accredited Investor

3

--------------------------------------------------------------------------------

SUBSCRIPTION AND DESCRIPTION OF CONVERTIBLE DEBENTURES

Subscription for Convertible Debentures

The Subscriber hereby confirms its irrevocable subscription for and offer to
purchase the Subscribed Convertible Debentures from the Corporation, and hereby
tenders the Subscription Price, which, upon acceptance by the Corporation of
this Subscription Agreement, will constitute a binding agreement of the
Subscriber with the Corporation to purchase from the Corporation, and, on the
part of the Corporation, to sell to the Subscriber, the Subscribed Convertible
Debentures, on and subject to the terms and conditions set out in this
Subscription Agreement, for the Subscription Price which is payable as described
in Article 4 hereto.

Acceptance and Rejection of Subscription by the Corporation

The Subscriber acknowledges and agrees that notwithstanding Section 3.1 above,
the Corporation reserves the right, in its absolute discretion, to reject this
subscription for Convertible Debentures, in whole or in part, at any time prior
to the Closing Time. If this subscription is rejected in whole, any cheques or
other forms of payment delivered to the Corporation on account of the
Subscription Price will be promptly returned to the Subscriber without interest
or deduction. If this subscription is accepted only in part, a cheque
representing any refund of the Subscription Price  for that portion of the
subscription for Convertible Debentures which is not accepted will be promptly
delivered to the Subscriber without interest or deduction. The Subscriber
acknowledges and agrees that the acceptance of this Subscription Agreement will
be conditional upon the sale of the Convertible Debentures to the Subscriber
being exempt from any prospectus and registration requirements of applicable
Securities Laws. The Corporation will be deemed to have accepted this
Subscription Agreement upon the delivery at Closing of the certificates
representing the Convertible Debentures in accordance with the provisions
hereof.

Offering

The Subscriber acknowledges that the Convertible Debentures, the Underlying
Securities and the Common Shares underlying the Warrants have not been and will
not be registered under the U.S. Securities Act or applicable state securities
laws and such securities may not be offered or sold, directly or indirectly, in
the United States, except pursuant to applicable exemptions from the
registration requirements of applicable laws. Each Offered Unit is comprised of
one Convertible Debenture, issued in the principal amount at increments of
$1000.00, and one Warrant with each Warrant entitling the holder thereof to
acquire one Common Share at any time on or before the third (3rd) year
anniversary of the Closing Date at an exercise price of $0.60

CLOSING

Closing

Delivery and sale of the Subscribed Convertible Debentures and payment of the
Subscription Price will be completed (the "Closing") at the offices of the
Corporation's counsel, at 11:00 a.m. (Toronto time) (the "Closing Time") on one
or more closings, the first of which to occur on or about [•], or such other
place or dates or times as the Corporation may determine (each a "Closing
Date").

Conditions of Closing

The Subscriber acknowledges and agrees that as the sale of the Convertible
Debentures will not be qualified by a prospectus, such sale and issuance is
subject to the condition that the Subscriber (or, if applicable, any others for
whom it is contracting hereunder) return to the Corporation all documentation
required by the Securities Laws. The Subscriber acknowledges and agrees that the
Corporation may provide the Securities Regulators with a list setting forth the
identities of the Disclosed Beneficial Purchasers of the Convertible Debentures.
Notwithstanding that the Subscriber may be purchasing Convertible Debentures as
agent on behalf of an undisclosed principal, the Subscriber agrees to provide,
on request, particulars as to the identity of each such undisclosed principal as
may be required by the Corporation in order to comply with the foregoing.

The Subscriber acknowledges and agrees that the obligations of the Corporation
hereunder are conditional on the accuracy of the representations and warranties
of the Subscriber contained in this Subscription Agreement as of the date of
this Subscription Agreement, and as of the Closing Time as if made at and as of
the Closing Time, and the fulfillment of the following additional conditions as
soon as possible and in any event not later than the Closing Time:

4

--------------------------------------------------------------------------------

 

unless other arrangements acceptable to the Corporation have been made, payment
by the Subscriber of the Subscription Price by certified cheque or bank draft in
United States dollars payable to "Sphere 3D Corp.";

the Subscriber having properly completed, signed and delivered this Subscription
Agreement to:

Sphere 3D Corp.
895 Don Mills Road, Building 2
Toronto, ON M3C 1W3
Attention: Peter Tassiopoulos, Chief Executive Officer
Fax: (858) 495-4267
Email: Peter.Tassiopoulos@sphere3d.com

the Subscriber having properly completed, signed and delivered Schedule "A" -
Accredited Investor Certificate - and Exhibit "1" thereto, and if an individual
"accredited investor" as described in paragraphs (j), (k) or (l) of Exhibit "1"
attached to Schedule "A" complete and sign the Individual Accredited Investor
Risk Acknowledgement Form - Exhibit "2" to Schedule "A" thereto.

such other documents as may be required pursuant to the terms of this
Subscription Agreement.

ACKNOWLEDGEMENTS, COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER

Representations, Warranties and Covenants of the Subscriber

The Subscriber, on its own behalf and, if applicable, on behalf of each
Disclosed Beneficial Purchaser for whom it is acting, hereby represents and
warrants to, and covenants with, the Corporation as follows as at the date
hereof and as at the Closing Time and acknowledges that the Corporation and its
counsel, are relying on such representations and warranties in connection with
the transactions contemplated herein:

The Subscriber and (if applicable) each Disclosed Beneficial Purchaser for whom
it is acting is resident or, if not an individual, has its head office, in the
jurisdiction set out on the face page of this Subscription Agreement. The
address set forth on the face page of this Subscription Agreement is the
residence or place of business of the Subscriber, or the residence or place of
business of any Disclosed Beneficial Purchaser for whom the Subscriber is
acting, and such address was not obtained or used solely for the purpose of
acquiring Convertible Debentures and the Subscriber and any Disclosed Beneficial
Purchaser was solicited to purchase Convertible Debentures solely in such
jurisdiction.

The Subscriber and each Disclosed Beneficial Purchaser for whom it is acting is
not a U.S. Person and is not acting for the account of benefit of a person in
the United States.

The Subscriber is aware that the Offered Shares, Underlying Securities and the
Common Shares underlying the Warrants have not been and will not be registered
under the U.S. Securities Act or the securities legislation of any State and
that such securities may not be offered or sold directly or indirectly in the
United States without registration under the U.S. Securities Act and applicable
state securities laws or compliance with requirements of an exemption from
registration therefrom and it acknowledges that the Corporation has no present
intention of filing a registration statement under the U.S. Securities Act or
applicable state securities laws in respect of such securities.

The Convertible Debentures have not been offered to the Subscriber in the United
States, and the individuals making the order to purchase the Convertible
Debentures and executing and delivering this Subscription Agreement on behalf of
the Subscriber were not in the United States when the order was placed or when
this Subscription Agreement was executed and delivered.

The Subscriber undertakes and agrees that it will not offer or sell the
Convertible Debentures or any of the Underlying Securities or the Common Shares
underlying the Warrants in the United States unless such securities are
registered under the U.S. Securities Act and the securities laws of all
applicable States of the United States, or an exemption from such registration
requirements is available.

5

--------------------------------------------------------------------------------

The Subscriber, on its own behalf and (if applicable) on behalf of each
Disclosed Beneficial Purchaser for whom it is acting, represents, warrants and
certifies as set out in Schedule "A" hereto and further certifies that the
Subscriber and (if applicable) each such Disclosed Beneficial Purchaser, as the
case may be, falls into one or more of the categories of prospectus exempt
purchasers listed in Schedule "A" hereto (as specified by the Subscriber in such
Schedule).

The Subscriber has duly and properly completed, executed and delivered to the
Corporation within applicable time periods, the certificate and appendix set
forth in Schedule "A" hereto and the representations, warranties and
certifications contained therein are true and correct as at the date hereof and
will be true and correct at the Closing Time.

The execution and delivery of this Subscription Agreement, the performance and
compliance with the terms hereof, the subscription for and purchase of the
Subscribed Convertible Debentures and the completion of the transactions
described herein by the Subscriber will not result in any material breach of, or
be in conflict with or constitute a material default under, or create a state of
facts which, after notice or lapse of time, or both, would constitute a material
default under any term or provision of the constating documents, by-laws or
resolutions of the Subscriber or any Disclosed Beneficial Purchaser for whom the
Subscriber is acting, the Securities Laws or any other laws applicable to the
Subscriber or any Disclosed Beneficial Purchaser for whom the Subscriber is
acting, any agreement to which the Subscriber or any Disclosed Beneficial
Purchaser for whom the Subscriber is acting is a party, or any judgment, decree,
order, statute, rule or regulation applicable to the Subscriber or any Disclosed
Beneficial Purchaser for whom the Subscriber is acting.

The Subscriber is subscribing for the Subscribed Convertible Debentures as
principal for its own account and not for the benefit of any other Person
(within the meaning of applicable Securities Laws) and not with a view to the
resale or distribution of all or any of the Convertible Debentures or the
Underlying Securities or if it is not subscribing as principal, it acknowledges
that the Corporation may be required by law to disclose to certain Securities
Regulators and/or other authorities the identity of each Disclosed Beneficial
Purchaser of the Subscribed Convertible Debentures for whom it is acting.

In the case of a subscription for the Subscribed Convertible Debentures by the
Subscriber acting as trustee or agent (including, for greater certainty, a
portfolio manager or comparable adviser) for a principal, the Subscriber is duly
and properly authorized to execute and deliver this Subscription Agreement and
all other necessary documentation in connection with such subscription on behalf
of such Disclosed Beneficial Purchaser, who is subscribing as principal for its
own account, not for the benefit of any other Person and not with a view to the
resale or distribution of the Convertible Debentures or the Underlying
Securities, and this Subscription Agreement has been duly authorized, executed
and delivered by or on behalf of and constitutes a legal, valid and binding
agreement of such principal, enforceable in accordance with its terms against
such principal, and the Subscriber acknowledges that the Corporation may be
required by law to disclose the identity of such Disclosed Beneficial Purchaser
for whom the Subscriber is acting.

In the case of a subscription for the Subscribed Convertible Debentures by the
Subscriber acting as principal, this Subscription Agreement has been duly and
properly authorized, executed and delivered by, and constitutes a legal, valid
and binding agreement of, the Subscriber. This Subscription Agreement is
enforceable in accordance with its terms against the Subscriber and (if
applicable) any Disclosed Beneficial Purchaser on whose behalf the Subscriber is
acting.

If the Subscriber is:

a corporation, the Subscriber is duly incorporated and is validly subsisting
under the laws of its jurisdiction of incorporation and has all requisite legal
and corporate power and authority to execute and deliver this Subscription
Agreement, to subscribe for the Subscribed Convertible Debentures as
contemplated herein and to observe and perform its obligations under the terms
of this Subscription Agreement;

6

--------------------------------------------------------------------------------

a partnership, syndicate or other form of unincorporated organization, the
Subscriber has the necessary legal capacity and authority to execute and deliver
this Subscription Agreement and to observe and perform its covenants and
obligations hereunder and has obtained all necessary approvals in respect
thereof; or

an individual, the Subscriber is of the full age of majority and is legally
competent to execute this Subscription Agreement and to observe and perform his
or her covenants and obligations hereunder.

There is no person acting or purporting to act in connection with the
transactions contemplated herein who is entitled to any brokerage or finder's
fee. If any person establishes a claim that any fee or other compensation is
payable in connection with this subscription for the Subscribed Convertible
Debentures, the Subscriber covenants to indemnify and hold harmless the
Corporation with respect thereto and with respect to all costs reasonably
incurred in the defence thereof.

Except for the Subscriber's knowledge regarding its subscription for Subscribed
Convertible Debentures hereunder, the Subscriber is not purchasing Convertible
Debentures with knowledge of any "material fact" or "material change" (as those
terms are defined in the applicable Securities Laws) in the affairs of the
Corporation which has not been generally disclosed to the public.

No person has made to the Subscriber any written or oral representations:

that any person will resell or repurchase any of the Convertible Debentures;
that any person will refund the Subscription Price;

as to the future price or value of the Convertible Debentures; or

that there is any guarantee that the Convertible Debentures or any of the
Underlying Securities will be listed and posted for trading on a stock exchange
or that application has been made to list and post any of the Convertible
Debentures or the Underlying Securities for trading on any stock exchange.

This subscription for Convertible Debentures has not been made through or as a
result of, and the distribution of Convertible Debentures is not being
accompanied by, any form of advertisement, including, without limitation, in
printed public media, radio, television, internet or telecommunications,
including electronic display (such as the internet), or as part of a general
solicitation.

None of the funds the Subscriber is using to purchase the Subscribed Convertible
Debentures is, to the knowledge of the Subscriber, proceeds obtained or derived,
directly or directly, as a result of illegal activities.

The funds representing the Subscription Price which will be advanced by the
Subscriber to the Corporation hereunder will not represent proceeds of crime for
the purposes of the Proceeds of Crime (Money Laundering) and Terrorist Financing
Act (Canada) (the "PCMLA") and the Subscriber acknowledges that the Corporation
may in the future be required by law to disclose the Subscriber's name and other
information relating to this Subscription Agreement and the Subscriber's
subscription hereunder, on a confidential basis, pursuant to the PCMLA. To the 
best of the knowledge of the Subscriber: (a) none of the subscription funds to
be provided by the Subscriber: (i) have been or will be derived from or related
to any activity that is deemed criminal under the law of Canada, the United
States, or any other jurisdiction; or (ii) are being tendered on behalf of a
person or entity who has not been identified to the Subscriber; and (b) it shall
promptly notify the Corporation if the Subscriber discovers that any of such
representations ceases to be true, and will provide the Corporation with
appropriate information in connection therewith.

The Subscriber, and any Disclosed Beneficial Purchaser for whom it is acting,
deals at arm's length and will continue to deal at arm's length (within the
meaning of the Tax Act and applicable Securities Laws) with the Corporation.

The Subscriber, and any Disclosed Beneficial Purchaser for whom it is acting, is
not a Control Person of the Corporation, will not become a Control Person by
virtue of this subscription for the Convertible Debentures, and does not intend
to act in concert with any other Person to form a control group of the
Corporation.

7

--------------------------------------------------------------------------------

Where the Subscriber is resident outside of Canada, the delivery of this
subscription, the acceptance hereof by the Corporation and the issuance of
Subscribed Convertible Debentures to the Subscriber complies with all applicable
laws of the Subscriber's jurisdiction of residence and domicile and will not
cause the Corporation or any of its officers or directors to become subject to
or require any registration, disclosure, prospectus or other reporting
requirement to which the Corporation is not currently subject.

If the Subscriber is a corporation, syndicate, partnership or other form of
entity (other than an investment fund, as defined in National Instrument
45-106), the Subscriber was not created or is not being used solely to purchase
or hold the Subscribed Convertible Debentures and has a bona fide purpose other
than investing in the Subscribed Convertible Debentures.

Acknowledgments and Agreements of the Subscriber

The Subscriber, on its own behalf and, if applicable, on behalf of each
Disclosed Beneficial Purchaser for whom it is acting, acknowledges and agrees as
follows:

The Subscriber has received a copy of the Term Sheet setting out the principal
terms of the Offering.

The Subscriber acknowledges that the Corporation contemplates completing the
Offering and that the aggregate gross proceeds of the Offering will be up to
$2,000,000, with closing to occur on one or more Closing Dates.

No securities commission, agency, governmental authority, regulatory body, stock
exchange or other regulatory body has reviewed or passed on the merits of the
Subscribed Convertible Debentures.

The Subscriber understands that the Convertible Debentures are not listed on any
stock exchange and may not be resold except in accordance with limited
exemptions under applicable securities legislation and regulatory policies.

The Subscribed Convertible Debentures shall be subject to statutory resale
restrictions under the Securities Laws of the province of Ontario, and the
jurisdiction in which the Subscriber resides and under other applicable
securities laws, and the Subscriber covenants that it will not resell the
Subscribed Convertible Debentures except in compliance with such laws, and the
Subscriber acknowledges that it is solely responsible (and the Corporation is
not in any way responsible) for such compliance.

The Subscriber's ability to transfer the Subscribed Convertible Debentures is
limited by, among other things, applicable Securities Laws.

The certificates representing the Convertible Debentures, the Underlying
Securities and the Common Shares underlying the Warrants (if applicable) will
bear the following legends as required by National Instrument 45-102 - Resale of
Securities and with the necessary information inserted and the Subscriber agrees
to comply with the terms of such legends:

"UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER THE
LATER OF (I) <INSERT DISTRIBUTION DATE >, AND (II) THE DATE THE ISSUER BECAME A
REPORTING ISSUER IN ANY PROVINCE OR TERRITORY."

The Subscriber and each Disclosed Beneficial Purchaser for whom it is acting
shall execute and file, together with the prescribed fees, all documentation
required by the applicable Securities Laws or by any legislation or order in
force in its jurisdiction of residence or to which it may be subject, within the
time limits prescribed to permit the subscription for, and issuance of, the
Subscribed Convertible Debentures.

If required by applicable Securities Laws or by the Corporation, the Subscriber
and each Disclosed Beneficial Purchaser for whom it is acting will execute,
deliver and file or assist the Corporation in filing such reports, undertakings
and other documents with respect to the issue of the Subscribed Convertible
Debentures as may be required by any securities commission, stock exchange or
other regulatory authority.

8

--------------------------------------------------------------------------------

The Subscriber, and each Disclosed Beneficial Purchaser for whom it is acting,
have been advised to consult their own legal advisors with respect to trading in
the Convertible Debentures or the Underlying Securities and with respect to the
resale restrictions imposed by the Securities Laws of the province or territory
in which the Subscriber resides and other applicable securities laws, and
acknowledges that no representation has been made respecting the applicable hold
periods imposed by the Securities Laws or other resale restrictions applicable
to such securities which restrict the ability of the Subscriber (or others for
whom it is acting) to resell such securities that the Subscriber (or others for
whom it is acting) is solely responsible to find out what these restrictions are
and the Subscriber is solely responsible (and the Corporation is not in any way
responsible) for compliance with applicable resale restrictions and the
Subscriber is aware that it (or the Disclosed Beneficial Purchaser for whom it
is acting) may not be able to resell such securities except in accordance with
limited exemptions under the Securities Laws and other applicable securities
laws.

The Subscriber has not received or been provided with a prospectus, offering
memorandum (within the meaning of the Securities Laws) or any sales or
advertising literature in connection with the Offering and the Subscriber's
decision to subscribe for Convertible Debentures was not based upon, and the
Subscriber has not relied upon, any verbal or written representations as to
facts made by or on behalf of the Corporation. The Subscriber's decision to
subscribe for the Convertible Debentures was based solely upon information about
the Corporation which is publicly available (any such information having been
obtained by the Subscriber).

The Corporation afforded the Subscriber and his, her or its advisor full and
complete access to all information concerning the business and financial
condition of the Corporation (to the extent that such information was possessed
by the Corporation or could be acquired by the Corporation without unreasonable
effort or expense) that the Subscriber deemed necessary in order to evaluate the
merits and risks of an investment in the Convertible Debentures. The Subscriber
further represents and warrants that his, her or its advisors have received
satisfactory and complete information concerning the business and financial
condition of the Corporation in response to all inquiries made by them in
respect thereof.

The Corporation and its counsel are relying on the representations, warranties
and covenants contained herein and in the applicable Schedules attached hereto
to determine the Subscriber's eligibility to subscribe for the Convertible
Debentures under applicable Securities Laws and the Subscriber (on its own
behalf and, if applicable, on behalf of any Disclosed Beneficial Purchaser)
agrees to indemnify the Corporation and each of its directors, officers,
shareholders, employees and agents (including legal counsel) against all losses,
claims, costs, expenses, damages or liabilities which any of them may suffer or
incur as a result of or arising from reliance thereon. The Subscriber undertakes
to immediately notify the Corporation of any change in any statement or other
information relating to the Subscriber set forth in such applicable Schedules
which takes place prior to the Closing Time.

The Corporation is relying on an exemption from the requirement to provide the
Subscriber with a prospectus under the Securities Laws and, as a consequence of
acquiring Convertible Debentures pursuant to such exemption, (i) certain
protections, rights and remedies provided by the Securities Laws, including
statutory rights of rescission and/or damages, will not be available to the
Subscriber; (ii) the Subscriber may not receive information that would otherwise
be required by applicable Securities Laws; and (iii) the Corporation is relieved
from certain obligations that would otherwise apply under applicable Securities
Laws.

(p) The Subscriber agrees that this offer is made for valuable consideration and
may not be withdrawn, cancelled, terminated or revoked by the Subscriber.

(q) The Subscriber, and each Disclosed Beneficial Purchaser for whom it is
acting, is responsible for obtaining such independent legal, tax and investment
advice as it considers appropriate in connection with the execution, delivery
and performance of this Subscription Agreement and the transactions contemplated
under this Subscription Agreement, including without limitation for the proposes
of giving representations, warranties and covenants under this Subscription
Agreement.

1. There is no government or other insurance covering the Convertible
Debentures.

The Subscriber acknowledges that the Corporation may complete additional
financings in the future in order to develop the proposed business of the
Corporation and to fund its ongoing development. There is no assurance that such
financing will be available and if available, on reasonable terms. Any such
future financings may have a dilutive effect on current shareholders, including
the Subscriber. If such future financings are not available, the

9

--------------------------------------------------------------------------------

Corporation may be unable to fund its ongoing development and the lack of
capital resources may result in the failure of its business venture;

The Subscriber acknowledges that all costs and expenses incurred by the
Subscriber (including any fees and disbursements of any special counsel or other
advisors retained by the Subscriber) relating to the purchase of the Subscribed
Convertible Debentures shall be borne by the Subscriber.

The Subscriber and each Disclosed Beneficial Purchaser for whom it is acting
acknowledge that the Convertible Debentures are speculative in nature and that
there are risks inherent in any business enterprise including risks associated
with the purchase of Convertible Debentures and the Subscriber and each
Disclosed Beneficial Purchaser for whom it is acting has such knowledge,
sophistication and experience in business and financial matters as to be capable
of evaluating the merits and risks of its investment in the Subscribed
Convertible Debentures, fully understands the speculative nature of the
Convertible Debentures and is able to bear the economic risk of loss of its
entire investment.

Reliance on Representations, Warranties, Covenants and Acknowledgements

The Subscriber acknowledges and agrees that the representations, warranties,
covenants and acknowledgements made by the Subscriber in this Subscription
Agreement are made with the intention that they may be relied upon by the
Corporation and its counsel in determining the Subscriber's eligibility (and, if
applicable, the eligibility of others for whom the Subscriber is acting) to
purchase Convertible Debentures under the Securities Laws. The Subscriber
further agrees that by accepting Convertible Debentures, the Subscriber shall be
representing and warranting that such representations, warranties,
acknowledgements and covenants are true as at the Closing Time with the same
force and effect as if they had been made by the Subscriber at the Closing Time
and that they shall survive the purchase by the Subscriber of Convertible
Debentures and shall continue in full force and effect notwithstanding any
subsequent disposition by the Subscriber of any of the Subscribed Convertible
Debentures.

SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS

Survival of Representations, Warranties and Covenants of the Corporation

The representations, warranties and covenants of the Corporation contained in
this Subscription Agreement shall survive the Closing and, notwithstanding such
Closing or any investigation made by or on behalf of the Subscriber with respect
thereto, shall continue in full force and effect for the benefit of the
Subscriber.

Survival of Representations, Warranties and Covenants of the Subscriber

The representations, warranties and covenants of the Subscriber contained in
this Subscription Agreement shall survive the Closing and, notwithstanding such
Closing or any investigation made by or on behalf of the Corporation shall
continue in full force and effect for the benefit of the Corporation.

COLLECTION OF PERSONAL INFORMATION

Collection of Personal Information

The Subscriber (on its own behalf and, if applicable, on behalf of each
Disclosed Beneficial Purchaser for whose benefit the Subscriber is acting):

(a) acknowledges, consents and authorizes the Corporation to collect the
Subscriber's (and any Disclosed Beneficial Purchaser's) personal information for
the purpose of completing the Subscriber's subscription;

(b) acknowledges and consents to the Corporation retaining the personal
information for as long as permitted or required by applicable law or business
practices;

(c) acknowledges, consents and authorizes the Corporation to deliver to the
Ontario Securities Commission personal information (such as full name,
residential address and telephone number) pertaining to the Subscriber (and any
Disclosed Beneficial Purchaser) if the Subscriber is resident in Ontario or
otherwise subject to the securities legislation of Ontario;

10

--------------------------------------------------------------------------------

(d) acknowledges and consents to the fact that the Corporation may be required
by applicable Securities Laws, stock exchange rules and Investment Dealers
Association of Canada rules, or other applicable securities laws, to provide
regulatory authorities any personal information provided by the Subscriber
respecting itself (and any Disclosed Beneficial Purchaser);

(e) acknowledges that this information is being collected indirectly by the
Ontario Securities Commission (as applicable), and may be collected by other
Securities Regulators (as applicable), under the authority granted to it in
applicable Securities Laws;

(f) if resident in Ontario or otherwise subject to the securities legislation of
Ontario acknowledges that this information is being collected for the purposes
of the administration and enforcement of the securities legislation of Ontario,
and acknowledges that this information is being collected by the other
Securities Regulators (as applicable) for the purposes of the administration and
enforcement of the Securities Laws;

(g) acknowledges that the public official in Ontario who can answer questions
about the Ontario Securities Commission's indirect collection of such
information is the Administrative Assistant to the Director of Corporate
Finance, Suite 1903, Box 55, 20 Queen Street West, Toronto, Ontario M5H 3S8, who
may be contacted at (416) 593-3684; and

(h) represents and warrants that it has the authority to provide the consents,
acknowledgements and authorizations set out in this paragraph on behalf of all
Disclosed Beneficial Purchasers.

MISCELLANEOUS

Further Assurances

Each of the parties hereto upon the request of each of the other parties hereto,
whether before or after the Closing Time, shall do, execute, acknowledge and
deliver or cause to be done, executed, acknowledged and delivered all such
further acts, deeds, documents, assignments, transfers, conveyances, powers of
attorney and assurances as may reasonably be necessary or desirable to complete
the transactions contemplated herein.

Notices

Any notice, direction or other instrument required or permitted to be given to
any party hereto shall be in writing and shall be sufficiently given if
delivered personally, or transmitted by facsimile tested prior to transmission
to such party, as follows:

in the case of the Corporation, to:

Sphere 3D Corp.

895 Don Mills Road, Building 2
Toronto, ON M3C 1W3

Attention: Peter Tassiopoulos, Chief Executive Officer
Facsimile: (858) 495-4267

Any such notice, direction or other instrument, if delivered personally, shall
be deemed to have been given and received on the day on which it was delivered,
provided that if such day is not a Business Day then the notice, direction or
other instrument shall be deemed to have been given and received on the first
Business Day next following such day and if transmitted by fax, shall be deemed
to have been given and received on the day of its transmission, provided that if
such day is not a Business Day or if it is transmitted or received after the end
of normal business hours then the notice, direction or other instrument shall be
deemed to have been given and received on the first Business Day next following
the day of such transmission.

11

--------------------------------------------------------------------------------

Any party hereto may change its address for service from time to time by notice
given to each of the other parties hereto in accordance with the foregoing
provisions.

Time of the Essence

Time shall be of the essence of this Subscription Agreement and every part
hereof.

No Partnership

Nothing herein shall constitute or be construed to constitute a partnership of
any kind whatsoever among the Subscriber and the Corporation.

Costs and Expenses

All costs and expenses (including, without limitation, the fees and
disbursements of legal counsel) incurred in connection with this Subscription
Agreement and the transactions herein contemplated shall be paid and borne by
the party incurring such costs and expenses.

Applicable Law

This Subscription Agreement shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the internal laws of the
Province of Ontario and the federal laws of Canada applicable therein, without
reference to any conflicts of law rules that would impose a law of another
jurisdiction. Any and all disputes arising under this Subscription Agreement,
whether as to interpretation, performance or otherwise, shall be subject to the
non-exclusive jurisdiction of the courts of the Province of Ontario and each of
the parties hereto hereby irrevocably attorns to the jurisdiction of the courts
of such province.

Entire Agreement

This Subscription Agreement, including the Schedules hereto, constitutes the
entire agreement between the parties with respect to the transactions
contemplated herein and cancels and supersedes any prior understandings,
agreements, negotiations and discussions between the parties. There are no
representations, warranties, terms, conditions, undertakings or collateral
agreements or understandings, express or implied, between the parties hereto
other than those expressly set forth in this Subscription Agreement or in any
such agreement, certificate, affidavit, statutory declaration or other document
as aforesaid. This Subscription Agreement may not be amended or modified in any
respect except by written instrument executed by each of the parties hereto.

Severability

The invalidity, illegality or unenforceability of any provision of this
Subscription Agreement shall not affect the validity, legality or enforceability
of any other provision hereof.

Survival

The covenants, representations and warranties contained in this Subscription
Agreement shall survive the closing of the transactions contemplated hereby, and
shall be binding upon and enure to the benefit of the parties hereto and their
respective heirs, executors, administrators, successors and permitted assigns.

Interpretation

The headings used in this Subscription Agreement have been inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Subscription Agreement or any provision hereof.

Counterparts

This Subscription Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same Subscription Agreement and shall be legally
effective to create a valid and binding agreement between the Subscriber and the
Corporation. Counterparts may be delivered either in original, faxed or PDF form
and the parties adopt any signature received as original signatures of the
parties.

12

--------------------------------------------------------------------------------

If less than a complete copy of this Subscription Agreement is delivered to the
Corporation at Closing, the Corporation and its advisors are entitled to assume
that the Subscriber accepts and agrees to all the terms and conditions of the
pages not delivered at Closing unaltered.

Assignment

This Subscription Agreement may not be assigned by either party except with the
prior written consent of the other parties hereto.

Enurement

This Subscription Agreement shall enure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, successors (including
any successor by reason of the amalgamation or merger of any party),
administrators and permitted assigns.

Language

The parties hereto acknowledge and confirm that they have requested that this
Subscription Agreement as well as all notices and other documents contemplated
hereby be drawn up on the English language. Les parties aux présentes
reconnaissent et conferment qu'elles ont convenu que la présente convention
ainsi que tous les avis et documents qui s'y rattachent soient rédigés dans la
langue anglaise.

Acceptance

The Corporation hereby accepts the subscription for Subscribed Convertible
Debentures as set forth on the face page of this Subscription Agreement on the
terms and conditions contained in the Subscription Agreement (including all
applicable schedules) this        day of               , 2020.

  SPHERE 3D CORP.                     Per:       Authorized Signing Officer

 

13

--------------------------------------------------------------------------------

SCHEDULE "A"
CERTIFICATE

(TO BE COMPLETED BY ALL SUBSCRIBERS)

TO: SPHERE 3D CORP. (the "Corporation")

Capitalized terms used in this Schedule "A" and defined in the subscription
agreement to which this Schedule "A" is attached have the meaning defined in
such subscription agreement unless otherwise defined herein.

In connection with the purchase by the undersigned purchaser (the "Purchaser")
of Convertible Debentures of the Corporation, the undersigned subscriber or, if
applicable, the principal on whose behalf the undersigned is purchasing as agent
(the "Subscriber" for the purposes of this Certificate), hereby represents,
warrants, covenants and certifies to the Corporation that the Subscriber at the
date of this Certificate and as of the Closing Date is and will be resident in a
province or territory of Canada and is an "accredited investor" within the
meaning of National Instrument 45106 and if resident in Ontario within the
meaning of section 73.3(2) of the Ontario Securities Act by virtue of satisfying
one of the indicated criteria as set out in Exhibit "1" to this Accredited
Investor Certificate and as so marked by the Subscriber.

If the Subscriber is an individual "accredited investor" within the meaning of
National Instrument 45106 by virtue of satisfying one of the indicated criteria
in paragraphs (j), (k) or (l) as set out in Exhibit "1" to this Accredited
Investor Certificate, the Subscriber has also completed and signed the Form
45106F9 Form for Individual Accredited Investors attached as Exhibit "2" to this
Accredited Investor Certificate.

Dated:

_______________________
Print name of Subscriber

 

By:                                                                             
                   

Signature

 

_______________________________
Print name of Signatory (if different from Subscriber)

 

     Director
     Title

14

--------------------------------------------------------------------------------

EXHIBIT "1"

** Please check the appropriate box**

"accredited investor" means:

☐ (a) except in Ontario, a Canadian financial institution, or a Schedule III
bank;

☐ (a.1)    in Ontario, a financial institution that is (i) a bank listed in
Schedule I, II or III of the Bank Act (Canada); (ii) an association to which the
Cooperative Credit Associations Act (Canada) applies or a central cooperative
credit society for which an order has been made under subsection 473(1) of that
Act; or (iii) a loan corporation, trust company, trust corporation, insurance
company, treasury branch, credit union, caisse populaire, financial services
cooperative or credit union league or federation that is authorized by a statute
of Canada or Ontario to carry on business in Canada or Ontario, as the case may
be;

☐ (b)       except in Ontario, the Business Development Bank of Canada
incorporated under the Business Development Bank of Canada Act (Canada);

☐ (c)       a subsidiary of any person referred to in paragraph (a) or (b), if
the person owns all of the voting securities of the subsidiary, except the
voting securities required by law to be owned by directors of that subsidiary;

☐ (d) except in Ontario, a person registered under the securities legislation of
a jurisdiction of Canada as an adviser or dealer;

☐ (d.1)    in Ontario, a person or company registered under the securities
legislation of a province  or  territory of Canada as an adviser or dealer,
except as otherwise prescribed by the regulations;

☐ (e) an individual registered under the securities legislation of a
jurisdiction of Canada, as a representative of a person referred to in paragraph
(d);

☐ (e1)     an individual formerly registered under the securities legislation of
a jurisdiction of Canada, other than an individual formerly registered solely as
a representative of a limited market dealer under one or both of the Securities
Act (Ontario) or the Securities Act (Newfoundland and Labrador);

☐ (f)       the Government of Canada  or a jurisdiction of Canada,  or any
crown  corporation,  agency or  wholly owned entity of the Government of Canada
or a jurisdiction of Canada;

☐ (g)       a municipality, public board  or commission in Canada and a
metropolitan community,  school  board, the Comité de gestion de la taxe
scolaire de l'île de Montréal or an intermunicipal management board in Québec;

☐ (h) any national, federal, state, provincial, territorial or municipal
government of or in any foreign jurisdiction, or any agency of that government;

☐ (i) a pension fund that is regulated by the Office of the Superintendent of
Financial Institutions (Canada), a pension commission or similar regulatory
authority of a jurisdiction of Canada;

☐ (j)       an individual who, either alone or with a spouse, beneficially owns
financial assets having an aggregate realizable value that, before taxes but net
of any related liabilities, exceeds Cdn$1,000,000, IF YOU INITIAL THIS CATEGORY,
YOU MUST COMPLETE, INITIAL, AND SIGN THE RISK ACKNOWLEDGEMENT FORM (Form
45-106F9 - Form for Individual Accredited Investors) ATTACHED AS EXHIBIT "2";

☐ (j1) an individual who beneficially owns financial assets having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
Cdn$5,000,000;

15

--------------------------------------------------------------------------------

☐ (k)      an individual whose net income before taxes exceeded Cdn$200,000 in
each of the two most  recent calendar years or whose net income before taxes
combined with that of a spouse exceeded Cdn$300,000 in each of the two most
recent calendar years and who, in either case, reasonably expects to exceed that
net income level in the current calendar year, IF YOU INITIAL THIS CATEGORY, 
YOU  MUST  COMPLETE,  INITIAL,  AND  SIGN  THE  RISK ACKNOWLEDGEMENT  FORM 
(Form  45-106F9  -  Form  for  Individual Accredited Investors) ATTACHED AS
EXHIBIT "2";

☐ (l) an individual who, either alone or with a spouse, has net assets of at
least Cdn$5,000,000, IF YOU INITIAL THIS CATEGORY, YOU MUST COMPLETE, INITIAL,
AND SIGN THE RISK ACKNOWLEDGEMENT FORM (Form 45-106F9 - Form for Individual
Accredited Investors) ATTACHED AS EXHIBIT "2";

☐ (m)       a person, other than an individual or investment fund, that has net
assets of at  least  Cdn$5,000,000 as shown on its most recently prepared
financial statements;

☐ (n) an investment fund that distributes or has distributed its securities only
to:

(i) a person that is or was an accredited investor at the time of the
distribution,

(ii) a person that acquires or acquired securities in the  circumstances 
referred  to  in  sections 2.10 [Minimum amount investment], or 2.19 [Additional
investment in investment funds] of NI 45106, or

(iii) a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 [Investment fund reinvestment] of NI 45106;

☐ (o) an investment fund that distributes or has distributed securities under 
a  prospectus  in  a  jurisdiction of Canada for which the regulator or, in
Québec, the securities regulatory authority, has issued a receipt;

☐ (p) a trust company or trust corporation registered or authorized to carry on
business under the  Trust  and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

☐ (q)       a person acting on behalf of a fully managed account managed by that
person, if that person is registered or authorized to carry on business as an
adviser or the equivalent under the securities legislation of a jurisdiction of
Canada or a foreign jurisdiction;

☐ (r)       a registered charity under the Income Tax Act (Canada) that, in
regard to the trade, has obtained advice from an eligibility adviser or an
adviser registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded;

☐ (s)        an entity organized in a foreign jurisdiction that is analogous to
any of the entities referred to in paragraphs (a) to (d) or paragraph (i) in
form and function;

☐ (t)        a person in respect of which all of the owners of  interests,
direct, indirect or beneficial, except    the voting securities required by law
to be owned by directors, are persons that are accredited investors;

☐ (u)       an investment fund that is advised by a person registered as an
adviser or a person that is exempt from registration as an adviser;

☐ (v)       a person that is recognized  or designated  by the securities
regulatory authority or, except  in  Ontario and Québec, the regulator as an
accredited investor; or

16

--------------------------------------------------------------------------------

☐ (w)     a trust established by an accredited investor for the benefit of the
accredited investor's family members of which a majority of the trustees are
accredited investors and all of the beneficiaries are the accredited investor's
spouse, a former spouse of the accredited investor or a parent, grandparent,
brother, sister, child or grandchild of that accredited investor, of that
accredited investor's spouse or of that accredited investor's former spouse.

For the purposes hereof:

"Canadian financial institution" means (a) an association governed by the
Cooperative Credit Associations Act (Canada) or a central cooperative credit
society for which an order has been made under section 473(1) of that Act, or
(b) a bank, loan corporation, trust company, trust corporation, insurance
company, treasury branch, credit union, caisse populaire, financial services
cooperative, or league that, in each case, is authorized by an enactment of
Canada or a jurisdiction of Canada to carry on business in Canada or a
jurisdiction of Canada.

"financial assets" for the purposes of paragraphs (j) and (j.1) means (a) cash;
(b) securities; or (c) a contract of insurance, a deposit or an evidence of a
deposit that is not a security for the purposes of securities legislation. These
financial assets are generally liquid or relatively easy to liquidate. The value
of the Purchaser's personal residence or other real estate is not included in a
calculation of financial assets.

"fully managed account" means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client's express consent to a
transaction.

"indirect interest" means an economic interest in the person referred to in
paragraph (t).

"investment fund" means a mutual fund or a non-redeemable investment fund, and,
for greater certainty in British Columbia, includes an EVCC and a VCC.

"net assets" for the purposes of paragraph (l) means all of the Purchaser's
total assets minus all of the Purchaser's total liabilities. The calculation of
total assets includes the value of a purchaser's personal residence and the
calculation of total liabilities includes the amount of any liability (such as a
mortgage) in respect of the Purchaser's personal residence. The value attributed
to assets should reasonably reflect their estimated fair value. Income tax
should be considered a liability if the obligation to pay it is outstanding at
the time of the distribution of the securities to the Purchaser.

"NI 45106" means National Instrument 45106 Prospectus Exemptions.

"person" includes (a) an individual; (b) a corporation; (c) a partnership,
trust, fund and an association, syndicate, organization or other organized group
of persons, whether incorporated or not; and (d) an individual or other person
in that person's capacity as a trustee, executor, administrator or personal or
other legal representative.

"related liabilities" means (a) liabilities incurred or assumed for the purpose
of financing the acquisition or ownership of

financial assets; or (b) liabilities that are secured by financial assets.
"spouse" means an individual who,

(a) is married to another individual and is not living separate and apart within
the meaning of the Divorce Act (Canada), from the other individual;

(b) is living with another individual in a marriage-like relationship, including
a marriage-like relationship between individuals of the same gender, or

(c) in Alberta, is an individual referred to in paragraph (a) or (b), or is an
adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta).

"subsidiary" means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.

17

--------------------------------------------------------------------------------

Affiliate and Control

A. an issuer is an affiliate of another issuer if (a) one of them is the
subsidiary of the other; or (b) each of them is controlled by the same person.

B. a person (first person) is considered to control another person (second
person) if (a) the first person beneficially owns or directly or indirectly
exercises control or direction over securities of the second person carrying
votes which, if exercised, would entitle the first person to elect a majority of
the directors of the second person, unless that first person holds the voting
securities only to secure an obligation; (b) the second person is a partnership,
other than a limited partnership, and the first person holds more than 50% of
the interests of the partnership; or (c) the second person is a limited
partnership and the general partner of the limited partnership is the first
person.

18

--------------------------------------------------------------------------------

EXHIBIT "2"

Form 45-106F9

Form for Individual Accredited Investors

[exhibit10-1xu002.jpg]


19

--------------------------------------------------------------------------------

[exhibit10-1xu003.jpg]


20

--------------------------------------------------------------------------------

[exhibit10-1x008.jpg]

Form instructions:

1. This form does not mandate the use of a specific font size or style but the
font must be legible.
2. The information in sections 1, 5 and 6 must be completed before the purchaser
completes and signs the form.
3. The purchaser must sign this form. Each of the purchaser and the issuer or
selling security holder must receive a copy of this form signed by the
purchaser. The issuer or selling security holder is required to keep a copy of
this form for 8 years after the distribution.

21

--------------------------------------------------------------------------------